Exhibit 10.28
Non-Employee Director Compensation
     The Chairman of the Board of Directors receives an annual retainer of
$100,000 for his services as Chairman and his attendance at meetings of the
Board of Directors and committees of the Board. Each other non-employee director
(the “non-employee directors”) receives an annual retainer of $15,000 for his or
her services as a director. The chair of each Board committee (other than the
Chairman of the Board) receives an additional annual retainer of $10,000. Each
non-employee director receives $4,500 for each Board meeting that he or she
attends in person and $1,500 for each Board meeting that he or she attends via
telephone. Each non-employee director also receives $1,000 for each meeting of
the Compensation Committee or the Nominating and Corporate Governance Committee
that he or she attends and $2,500 for each meeting of the Audit Committee that
he or she attends, whether in person or via telephone, except that the Chair of
the Audit Committee receives $3,000 for each Audit Committee meeting that he
attends, the Chair of the Compensation Committee receives $2,000 for each
Compensation Committee meeting that he attends and the Chair of the Nominating
and Corporate Governance Committee receives $2,000 for each Nominating and
Corporate Governance Committee meeting that he attends.
     From time to time, the Board of Directors of the Company may form ad hoc
committees. Each non-employee director who serves on an ad hoc committee
receives $1,000 for each meeting of the ad hoc committee that he or she attends,
whether in person or via telephone, except that the Chair of any ad hoc
committee receives $2,000 for each such meeting that he or she attends. In
addition, the Company pays each non-employee director $2,500 for each director
education session conducted by the Company that the director attends in person
and $1,000 for each director education session attended via telephone.
Non-employee directors are compensated for attending meetings of the Board of
Directors and committees of the Board only if the duration of those meetings
exceeds one hour.
     The minimum aggregate annual compensation payable to a non-employee
director, including the value of any equity awards, shall be $85,000 provided
that such non-employee director (i) attends all Board of Directors meetings and
director education sessions in person (other than special meetings of the Board
conducted through electronic means) and (ii) attends all meetings (whether in
person or via electronic means) of Board Committees of which he or she is a
member or which he or she is requested to attend by the Board of Directors. If a
director whose aggregate annual compensation is less than $85,000 fails to meet
the conditions described in (i) and (ii) above, the aggregate compensation
payable to such director may be equitably adjusted by the Board of Directors.
     The Company also reimburses each non-employee director for his or her
out-of-pocket expenses incurred in attending Board of Directors’ meetings and
committee meetings.

